J-S32030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF: E.D.W., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: T.W., MOTHER

                                                     No. 3380 EDA 2015


                    Appeal from the Decree October 5, 2015
              In the Court of Common Pleas of Philadelphia County
                   Family Court at No(s): 51-FN-000341-2014
                                          CP-51-AP-0000718-2014
                                         CP-51-DP-0000367-2014


IN THE MATTER OF: J.C.G.W., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: T.W., MOTHER

                                                     No. 3382 EDA 2015


                    Appeal from the Decree October 5, 2015
              In the Court of Common Pleas of Philadelphia County
                   Family Court at No(s): 51-FN-000341-2014
                                          CP-51-AP-0000717-2014
                                         CP-51-DP-0000366-2014


BEFORE: BOWES, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY MUNDY, J.:                               FILED JUNE 09, 2016

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S32030-16


       Appellant, T.W. (Mother), appeals from the October 5, 2015 decrees

involuntarily terminating her parental rights to her daughter, E.D.W., born in

December      2012,    and    her    son,      J.C.G.W.,   born   in   November   2011

(collectively, the Children).1 Upon careful review, we affirm.2

       We summarize the factual and procedural history as follows.                 The

Philadelphia Department of Human Services, Children and Youth Division

(DHS), received reports in September 2013 and February 2014, alleging

that, on August 25, 2013, Mother traveled with the Children from

Philadelphia to Maricopa County, Arizona, for the purpose of placing the

Children with a private agency for adoption. Trial Court Opinion, 12/17/15,

at 1-2.    The reports alleged that Mother was hospitalized for two days in

Arizona, during which time the Children were placed in the custody of a child

welfare agency in Arizona.           Id. at 2.       Thereafter, Mother returned to

Pennsylvania. Id.

       On February 10, 2014, pursuant to an order for protective custody,

DHS retrieved the Children from the State of Arizona, and placed them in

foster care through the Community Umbrella Agency (CUA).                    Id. at 2.

Mother testified during the shelter care hearing on February 12, 2014, that
____________________________________________


1
  By separate decrees entered on October 5, 2015, the parental rights of
J.C.G., the putative father of the Children, were voluntarily relinquished.
J.C.G. did not file notices of appeal, and he is not a party to Mother's appeal.
2
   We observe that the Child Advocate joined in the brief by DHS in support
of the decrees involuntarily terminating Mother’s parental rights.



                                            -2-
J-S32030-16


she took the Children to Arizona “after Mother Goose Adoption Agency

informed her that she would receive three thousand dollars for each child

placed for adoption.” Id. (citation to record omitted). In addition, Mother

acknowledged having suicidal thoughts. Id. The trial court determined that

Mother’s mental health posed “a grave threat of harm” to the Children. Id.

As such, it suspended Mother’s visits with the Children. Id.

      On February 27, 2014, the CUA held the initial Single Case Plan (SCP)

meeting and assigned Mother objectives to (1) address and stabilize her

mental health and (2) establish and improve her relationship with the

Children.   Id.   In March 2014, Mother participated in a forensic/parenting

capacity evaluation, which revealed that she “struggles in areas of verbal

concept formation, reasoning abilities, general information and problem

solving.”   Id. at 3.    On May 20, 2014, the trial court adjudicated the

Children dependent.

      The trial court subsequently ordered Mother to receive an updated

psychiatric evaluation at Assessments & Treatment Alternatives (ATA) and to

comply with medication management.         Id. at 3.   Following completion of

the psychiatric evaluation in July 2014, Mother was diagnosed with mood

disorder psychotic features, major depressive disorder, and bipolar disorder.

Id. On August 7, 2014, Mother’s SCP objectives were expanded to include

addressing anger management issues, obtaining appropriate housing, and

verifying employment. Id.


                                     -3-
J-S32030-16


       On December 31, 2014, DHS filed petitions for the involuntary

termination     of   Mother’s     parental     rights   pursuant   to    23   Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b).          In addition, on December 31, 2014,

DHS filed petitions for a change of goal to adoption. A hearing was held on

October 5, 2015, during which DHS presented the testimony of William

Russell, Ph.D., who is employed by the ATA, and who conducted Mother’s

parenting capacity evaluation. In addition, DHS presented the testimony of

CUA caseworkers, Walter Burwell and Leonella DeJesus. Mother testified on

her own behalf.

       On October 5, 2015, the trial court involuntarily terminated Mother’s

parental rights. On that same date, the trial court entered orders changing

the Children’s placement goal to adoption. On November 3, 2015, Mother

filed timely notices of appeal and concise statements of errors complained of

on   appeal     pursuant     to   Pennsylvania      Rule   of   Appellate     Procedure

1925(a)(2)(i), which this Court consolidated sua sponte.3               See generally

Pa.R.A.P. 513. On December 17, 2015, the trial court filed a Rule 1925(a)

opinion.
____________________________________________


3
  We note that Mother filed a single notice of appeal from the termination
decrees and the orders changing the placement goal, which was improper.
See Pa.R.A.P. 341, Note (“Where, however, one or more orders resolves
issues arising on more than one docket or relating to more than one
judgment, separate notices of appeal must be filed[]”). Moreover, in her
concise statement, Mother did not assert any error with respect to the goal
change orders.



                                           -4-
J-S32030-16


      On appeal, Mother presents the following issues for our review.

            1. Whether the [t]rial [c]ourt erred by terminating
            the parental rights of [Mother], under 23 Pa.C.S.A.
            § 2511 subsections (a)(1), (a)(2), (a)(5), and [ ]
            (a)(8)?

            2. Whether the [t]rial [c]ourt erred by finding, under
            23 Pa.C.S.A. § 2511(b), that termination of
            [Mother’s] parental rights best serves the Children’s
            developmental, physical and emotional needs and
            welfare?

Mother’s Brief at 5.

      We consider Mother’s issues mindful of our well-settled standard of

review.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

                                       -5-
J-S32030-16


            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      This Court need only agree with any one subsection of Section

2511(a), along with Section 2511(b), in order to affirm the termination of

parental rights.   In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   We conclude that the trial court in this case properly terminated

Mother’s parental rights pursuant to Section 2511(a)(2) and (b), which

provide as follows.

            § 2511. Grounds for involuntary termination

            (a) General Rule.--The rights of a parent in regard
            to a child may be terminated after a petition filed on
            any of the following grounds:

                                      …


                                    -6-
J-S32030-16


                     (2) The repeated and continued incapacity,
                     abuse, neglect or refusal of the parent has
                     caused the child to be without essential
                     parental care, control or subsistence necessary
                     for his physical or mental well-being and the
                     conditions and causes of the incapacity, abuse,
                     neglect or refusal cannot or will not be
                     remedied by the parent.

                                        …

             (b)     Other    considerations.--The       court     in
             terminating the rights of a parent shall give primary
             consideration to the developmental, physical and
             emotional needs and welfare of the child. The rights
             of a parent shall not be terminated solely on the
             basis of environmental factors such as inadequate
             housing, furnishings, income, clothing and medical
             care if found to be beyond the control of the parent.
             With respect to any petition filed pursuant to
             subsection (a)(1), (6) or (8), the court shall not
             consider any efforts by the parent to remedy the
             conditions described therein which are first initiated
             subsequent to the giving of notice of the filing of the
             petition.

23 Pa.C.S.A. § 2511(a)(2), (b). “The grounds for termination of parental

rights [under Section 2511(a)(2),] due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct … [t]o the contrary,

those grounds may include acts of refusal as well as incapacity to perform

parental duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

      Further, this Court has stated that a parent is “required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”   Id. (citation omitted).   “[A] parent’s vow to cooperate,

after a long period of uncooperativeness regarding the necessity or


                                       -7-
J-S32030-16


availability   of   services,   may   properly   be   rejected    as   untimely   or

disingenuous.” Id. at 340. (citation omitted).

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows.

               Subsection 2511(b) focuses on whether termination
               of    parental    rights  would    best   serve   the
               developmental, physical, and emotional needs and
               welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
               “Intangibles such as love, comfort, security, and
               stability are involved in the inquiry into the needs
               and welfare of the child.” In addition, we instructed
               that the trial court must also discern the nature and
               status of the parent-child bond, with utmost
               attention to the effect on the child of permanently
               severing that bond. Id. However, in cases where
               there is no evidence of a bond between a parent and
               child, it is reasonable to infer that no bond exists.
               In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
               2008). Accordingly, the extent of the bond-effect
               analysis necessarily depends on the circumstances of
               the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Instantly, with respect to Section 2511(a)(2), Mother argues that DHS

failed to present clear and convincing evidence that she is presently

incapable of providing proper care for the Children.        Mother’s Brief at 11.

Specifically, Mother argues that the testimony of William Russell, Ph.D., does

not support the termination of her parental rights.              Id. at 11-12.    In

addition, Mother asserts that she has appropriate employment and housing.

Id. at 12. We disagree.




                                       -8-
J-S32030-16


      Dr. Russell conducted the parenting capacity evaluation of Mother on

March 26, 2014. He diagnosed her with Bipolar I and significantly impaired

functioning. N.T., 10/5/15, at 18. Dr. Russell testified as follows on direct

examination.

             Q. In the course of the interview [during the
             parenting capacity evaluation] what concerns, if any,
             did you identify with respect to [Mother’s]
             interactions with her children or with the
             professionals on the case?

             A. There was a history at that point and I observed
             also that interaction, she had a difficult time
             interacting appropriately. She would get angry. She
             would shut down, she would argue, her presentation
             again was representative of an individual who was
             going through various moods[.] [I]n her case it
             appeared to be very manic at different times where
             she had a difficult time interacting appropriately with
             her environment.

Id. at 13.

      In fact, Walter Burwell, the CUA caseworker, testified that he received

threats from Mother.    Id. at 92-93.    Leonella DeJesus, a CUA caseworker

who assisted Mr. Burwell, testified that in the summer of 2014, Mother

visited the CUA office “upset, that she wanted to get her kids back. At that

point she said she had hired a detective, and that she knew the name of

[Mr. Burwell’s] wife and his children.” Id. at 103.     On March 6, 2014, the

trial court issued a stay-away order directing Mother to refrain from all

contact with Mr. Burwell and from threatening any of the staff in his office.

Id. at Exhibit 13. Mr. Burwell testified that, by August 2014, Mother “had


                                      -9-
J-S32030-16


become more violent in nature, more threatening” toward him and other

officials.   Id. at 68.     Importantly, Mother was directed to address anger

management at the ATA, but Mr. Burwell testified that he never received

documentation that Mother completed a program. Id. at 50-51.

       Dr. Russell testified that Mother participated in psychiatric medication

management through the ATA.              Id. at 19.   He explained that the ATA

stopped prescribing medication to Mother in January or February 2015, upon

learning that she was pregnant.4 Id. at 20. He further testified that Mother

participated in individual psychiatric therapy, and he implied that this lasted

for six months, until she unilaterally ended it in May 2015, prior to the birth

of the child. Id. at 19-20, 32.

       Regarding what progress, if any, Mother made while participating in

her individual therapy at the ATA, Dr. Russell testified as follows.

              She was still unstable, she was going through a
              situation where she had decided to engage in
              surrogacy[.] ….

                     And the thinking process that was in place to
              start that … was significantly impaired at times.

                   For instance, she went to a psychiatric
              appointment in January and received medication
              without telling the psychiatrist that she was
              pregnant.
____________________________________________


4
  Dr. Russell testified that Mother participated in a surrogacy program
through an agency located in New York. N.T., 10/5/15, at 31. Mother
testified on direct examination that she was paid $30,000 to participate in
the program. Id. at 121.



                                          - 10 -
J-S32030-16



                     Now, luckily she had told the therapist the day
               before that she was doing the surrogacy thing. So,
               we were able to immediately get her back in and tell
               her stop and not take any medication, but that could
               have had significant ramifications for the pregnancy.

Id. at 22-23.       Further, he testified, that because Mother was not on

medication during the surrogate pregnancy, “she was subject to the thinking

distortions of the mania.” Id. at 33.

        Following the child’s birth in the summer of 2015, Mother returned to

the ATA on August 23, 2015, and on September 10, 2015, for psychiatric

medication management sessions. Id. at 20. Dr. Russell testified that the

ATA advised Mother on both occasions to begin individual therapy again, but

she never did. Id. As such, Dr. Russell testified that, as of September 10,

2015,    one    month   before   the   subject   proceedings,   Mother   was   not

participating in individual therapy.      Id. at 40.   Due to Mother’s lack of

progress, Dr. Russell’s recommendations for Mother have not changed since

his report in March 2014, including, but not limited to, individual therapy on

a weekly basis. Id. at 31, 34-35.

        In addition, with respect to Mother’s mental health, Ms. DeJesus

testified that, in May 2015, Mother sent her a text message “that she

wanted to kill herself if she didn’t get her kids back.”        Id. at 100.    Ms.

DeJesus testified, in response, she asked if Mother “would go to the

hospital,” and Mother told her “no.” Id. Ms. DeJesus testified that she next




                                       - 11 -
J-S32030-16


heard from Mother in August 2015, at which time Mother told her she had

been hospitalized for mental health. Id. at 101.

      Regarding her employment, Mother testified to the following on direct

examination.

             Q. [I]n terms of employment, do you have a job?

             A. Yes.

             Q. What?

             A. I’m a dancer.

             Q. And how long have you been a dancer?

             A. Since April of this year.

             Q. Prior to that what were you doing?

             A. Nothing.

Id. at 120.      However, Mr. Burwell testified her employment was never

verified. Id. at 58.

      With respect to housing, Mr. Burwell testified that when he first

obtained the case Mother was living with Maternal grandmother. Id. at 53.

Mr.   Burwell    conducted   a   home       inspection   and   deemed   the   home

inappropriate, inter alia, because of an unidentified person in the basement.

Id. at 54.      Mother testified that since March 2015, she has lived in an

apartment in Philadelphia. Id. at 119. Mr. Burwell however, testified that

he requested Mother’s counsel to make the appropriate arrangements for




                                      - 12 -
J-S32030-16


him to visit Mother’s apartment, but the arrangements were not made by

the time of the hearing. N.T., 10/5/15, at 57.

      Significantly, Mr. Burwell testified as follows.

            Q. Do you feel the children can safely be returned to
            [Mother’s] care today?

            A. No, I do not.

            Q. Why not?

            A. Just based off the inability to finish anything that
            she started as far as her getting her psychiatric and
            mental health needs met, in adequate housing, job
            security, anger management.

            Q. How do you characterize her compliance with the
            single case plan goals?

            A. I would say minimal.

Id. at 59-60.

      Based on the foregoing testimonial evidence, we discern no abuse of

discretion by the trial court in terminating Mother’s parental rights pursuant

to Section 2511(a)(2). Indeed, Mother’s repeated and continued incapacity

and/or refusal to consistently address her mental health needs and to make

sufficient progress with her mental health has caused the Children to be

without essential parental care, control, or subsistence necessary for their

physical or mental well-being. Further, the causes of Mother’s incapacity or

refusal cannot or will not be remedied.

      With respect to Section 2511(b), Mother acknowledges that the

Children are no longer bonded with her. She asserts that she “did the best



                                      - 13 -
J-S32030-16



she could to maintain a committed and loving relationship with her Children

based on the circumstances.”       Mother’s Brief at 16.     We conclude that

Mother’s argument has no merit.

      Our Supreme Court stated that, “[c]ommon sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., supra at 268. Moreover, the Court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.    The T.S.M. Court

observed that, “[c]hildren are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail … the result, all too often, is catastrophically maladjusted children.” Id.

      Instantly, the trial court found as follows.

            The record established that Children will not suffer
            any irreparable harm by terminating Mother’s
            parental rights, and it is in the best interest of the
            Children to terminate Mother’s parental rights.
            Mother and Children do not have a parent/child
            bond. In fact, the last time that Mother saw her
            Children was in Arizona on August 29, 2013. The
            Children never ask for their Mother, they do not
            know who their Mother is, and do not look for Mother
            to satisfy their physical[,] developmental and
            emotional needs.          Conversely, the Children
            recognize[] their foster mother as their main
            caregiver and call her “Mom.” It would be harmful to
            remove the Children from foster mother[’s] care. ….
            The Children are safe and their needs are satisfied
            by their foster parent.




                                     - 14 -
J-S32030-16


Trial Court Opinion, 12/17/15 11-12 (citations to record omitted).       Mr.

Burwell’s testimony supports the court’s findings. Indeed, he testified that

the Children reside in the same pre-adoptive foster home, and that they are

doing well. N.T., 10/5/15, at 42-43, 76. Moreover, Mr. Burwell testified that

the Children share a parent-child bond with their foster mother. Id. at 61.

As such, the testimonial evidence demonstrates that terminating Mother’s

parental rights would best serve the developmental, physical, and emotional

needs and welfare of the Children.

      Based on the foregoing, we conclude that the trial court did not abuse

its discretion by involuntarily terminating Mother’s parental rights to the

Children.   Accordingly, we affirm the trial court’s October 5, 2015 decrees

involuntarily terminating Mother’s parental rights.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/9/2016




                                     - 15 -